Order filed, March 19, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00010-CV
                                 ____________

                         KING FUELS, INC, Appellant

                                         V.

 AUSTIN PETROLEUM, INC. D/B/A COBRA TRUCK STOP, BABAR H.
 HASHIM; AIMS STORES, LLC, ABDUL KHADER AKA MOHAMMED
 ABDUL KHADER, ALEXANDER OIL COMPANY AND LEE OIL, INC.,
                         Appellee


                    On Appeal from the 281st District Court
                             Harris County, Texas
                      Trial Court Cause No. 2010-31771


                                     ORDER

      The reporter’s record in this case was due February 5, 2013. See Tex. R.
App. P. 35.1. On February 8, 2013, this court granted Rhonda Armbruster’s
motion for extension of time to file the reporter’s record until March 7, 2013. The
court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

      We order Rhonda Armbruster, the official court reporter, to file the record
in this appeal within 30 days of the date of this order.

                                   PER CURIAM